oo department of the treasury internal_revenue_service washington d c t e ’ l a’ ai- government entities division feb uniform issue list haararhararniie deine tanita harare eaaarer legend taxpayer ira a account a amount whekeraaneaaets hakareaaaaaaeee weeeeeetknratay wrackwhrerrarer financial_institution a herrarreuucrkied financial_institution b dear hark aeaerarene this is in response to your request dated steaxeseaeeeee os supplemented by communication on in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that in she received a distribution from her individual_retirement_account ira a totaling amount from financial_institution a taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to taxpayer's health condition and the failure of financial_institution b to follow the taxpayer's instructions taxpayer further represents that amount has not been used for any purpose in taxpayer represents that she received a distribution from ira a of amount order to rollover the funds into another ira account with a better rate of returm upon receiving the distribution taxpayer attempted to deposit the funds into an ira with financial_institution b despite her attempts to communicate her intentions to a representative from financial_institution b amount was deposited into account a a non-qualified account taxpayer has included a letter from her doctor citing the possibility that taxpayer's medication may have prevented her from making her intentions clear to the representative of financial_institution b based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 d of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the ind ividual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of day after the date on which the such individual not later than the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 d 3a xi received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 a i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 i of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was caused by the failure of financial_institution b to follow her instructions due to taxpayer's medical_condition therefore pursuant to sec_408i of the code the service hereby waives the 60-day rollover requirement with respect to amount from ira a is granted a period of days from the issuance of this ruling letter taxpayer a to contribute amount requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto into an eligible_retirement_plan provided all other this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact setenireesieeee identification_number at - _ please address all correspondence to hnrnwhekrnaari sincerely yours wallen carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
